                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

UNITED STATES OF AMERICA,

             Plaintiff,
                                                  Case No. 15-cr-108-pp
      v.

DERON GILBERT,

            Defendant.
______________________________________________________________________________

      ORDER DENYING LETTER MOTION TO APPOINT COUNSEL FOR
    COMPASSIONATE RELEASE MOTION (DKT. NO. 607) AND DENYING
 PETITIONER’S MOTION FOR COMPASSIONATE RELEASE PURSUANT TO
                 18 U.S.C. §3582(C)(1)(A)(i) (DKT. NO. 608)
______________________________________________________________________________

      On January 27, 2016, the defendant signed a plea agreement admitting

that between 2012 and June 2, 2015, he conspired with others to possess with

intent to distribute and to distribute cocaine and crack. Dkt. No. 220. The

court accepted his guilty plea on March 24, 2016. Dkt. No. 257. On December

15, 2017, the court sentenced the defendant to serve seventy-two months in

custody, followed by five years of supervised release. Dkt. No. 516.

      On November 5, 2020, the court received from the defendant a letter

asking the court to appoint him a lawyer to assist him in his efforts to obtain

compassionate release. Dkt. No. 607. The defendant indicated that he couldn’t

type the motion because of a COVID-19-related lockdown at FCI Sandstone

(the facility where he is incarcerated). Id.

      The same day—November 5, 2020—the court received from the

defendant his motion for compassionate release. Dkt. No. 608. He explained
                                          1

        Case 2:15-cr-00108-PP Filed 01/25/21 Page 1 of 16 Document 641
that he is incarcerated at FCI Sandstone, which had suffered an outbreak of

COVID-19, and that he had tested positive for the virus on September 18,

2020. Id. at 1. The petitioner noted that he had asked the BOP to release him

to home confinement, but that on July 29, 2019 the warden of Sandstone had

denied that request. Id. at 1-2. He indicated that he had asked for

reconsideration, but that the warden had not acted on that request within

thirty days. Id. at 2.

       In support of his motion for compassionate release, the petitioner

indicates that he is a Black male, that he is obese, with a BMI of 33.4, and that

he has chronic asthma “as diagnosed by Froedert Hospital located in

Milwaukee, Wisconsin.” Id. at 4. He indicates that a member of the medical

staff at his facility, R.N. K. Lubbehussen, advised him that although he had

contracted COVID-19 once, he could possibly contract it again after ninety

days. Id. at 2, 4. The defendant also indicates that in April 2014, the mother of

his two daughters (then ages three and nine) was killed by a stray bullet, and

that the defendant had been raising the girls until his incarceration in March

2018. Id. at 3. Once he went into custody, his mother took over caring for the

children. Id. at 3-4. The defendant says that his mother has undergone several

surgeries and that his mother’s doctors have told her she can no longer care for

the children, and he says that there is no other family member who can do so.

Id. at 4.

       The court asked Federal Defender Services to review the motion to

determine whether it might file something on the defendant’s behalf. Dkt. No.


                                        2

        Case 2:15-cr-00108-PP Filed 01/25/21 Page 2 of 16 Document 641
609. After reviewing the defendant’s records and asking for some time to

conduct additional research, dkt. no. 611—a request the court granted, dkt.

no. 612—Federal Defender Services responded that due to the demands on its

time, it could not file anything for the defendant, but emphasized that it was

not taking a position on whether the court should grant the defendant’s

motion, dkt. no. 613.

      The court also asked probation and the government to weigh in on the

defendant’s motion. Probation reported that the Bureau of Prisons was

reviewing cases for potential early release to home confinement, giving priority

to inmates with COVID-specific risk factors. Dkt. No. 615 at 2. It advised the

court that BOP medical records showed that the defendant is obese and that he

had tested positive for COVID-19 in September. Id. at 1. The records also

showed that the defendant “may have a hernia, and show a history of asthma,”

but that he didn’t appear to be prescribed any medication. Id. Probation

confirmed that the defendant applied for compassionate release through the

BOP but was denied in July 2020. Id. at 2. Probation indicated that the

defendant has had two disciplinary violations between 2018 and 2019,

resulting in a loss of ninety-five days of good time. Id. BOP records also

confirmed that the defendant has taken programming—prosperity mindset,

personal development, blueprint welding, staying alive, money smart, job fair

interview, job fair information, chess, high school basketball referee and

aerobic wellness. Id. The BOP shows the defendant’s home detention eligibility

date as January 9, 2023 and his release date as July 9, 2023. Id.


                                        3

       Case 2:15-cr-00108-PP Filed 01/25/21 Page 3 of 16 Document 641
      The government opposes release. Dkt. No. 616. It argues that asthma—

especially when the defendant has not explained whether his asthma is mild,

moderate or severe—is not an extraordinary and compelling reason to grant

release. Id. at 7. As for obesity, the government argues that BMI alone, while a

factor that may put an individual at higher risk of severe illness if infected with

COVID-19, does not provide much insight into a person’s overall medical

condition. Id. at 8. It points to BOP medical records indicating that the

defendant already has been infected with COVID-19 but was asymptomatic;

the fact that he was obese and claims to suffer from asthma did not result in

his becoming severely ill. Id.

      As for the defendant’s family circumstances, the government points to

the letter the defendant provided from his mother’s doctor, which states that

the defendant’s mother “may not” be able to care for his daughters (now nine

and fifteen) “as she normally would.” Id. at 9. The government notes that the

letter from the doctor’s office is dated in July 2020—four months before the

government filed its response—and that the defendant provides no information

about what happened with his mother’s condition between July and November

2020; the government argues that the letter “raises more questions than it

answers.” Id.

      Finally, the government reminds the court that the defendant pled guilty

to a very serious offense—“[h]e was a member of the Atkinson street gang and a

large scale supplier for street gangs operating in the areas surrounding

Atkinson and Hampton Avenues of the City of Milwaukee.” Id. at 10. The


                                         4

        Case 2:15-cr-00108-PP Filed 01/25/21 Page 4 of 16 Document 641
defendant was responsible for distributing, and possessing with intent to

distribute, over fifteen kilograms of cocaine, traveling out of the state to obtain

cocaine and sending co-conspirators to do the same. Id. He possessed guns to

protect the drug enterprise. Id. at 11. The BOP characterizes him as a medium

risk to reoffend. Id. The government also notes that the court imposed a

sentence less than half the low end of the applicable guideline range, and that

the defendant now asks the court to release him after serving less than half of

that sentence. Id. at 1.

      The defendant filed a reply brief. Dkt. No. 638. In it, he adds that he is

vulnerable to severe illness if infected with the virus because he has had

previous surgeries for “kidney issues” and a minor surgery for hernia repair. Id.

at 3. He again asserts that his mother cannot care for his children. Id. He

asserts that the facts that the court allowed him to remain free on bond

pending his plea and sentencing, and that he was allowed to self-surrender,

show that he does not present a danger to the community. Id. at 9. The

defendant also filed a letter from his mother, describing her difficulties in

caring for her grandchildren—she sometimes misses a dose or two of her

medication. Dkt. No. 639 at 1. He attached a December 28, 2020 letter from

someone at his mother’s doctor’s office, reiterating that the defendant’s mother

“feels she can’t care for young children” and that she is “unable to care for

others as she normally would.” Id. at 639. The defendant has provided the

court with numerous letters of support from friends and family members, even

from people the defendant coached in football before he was incarcerated.


                                         5

        Case 2:15-cr-00108-PP Filed 01/25/21 Page 5 of 16 Document 641
Finally, on January 21, 2021, the court received from the plaintiff a long letter

explaining how much he had learned since being incarcerated, how much he

regrets his actions and the impact they have had on his family (especially his

daughters) and his aspirations for living a different life when he is released.

Dkt. No. 640.

      The court will deny the defendant’s motion to appoint counsel to

represent him. The court has more than enough information to conclude that

there is not a basis for granting the defendant compassionate release.

      The law says that generally, a court may not modify a term of

imprisonment once it has been imposed. 18 U.S.C. §3852(c). The

compassionate release provision of the First Step Act makes an exception to

that rule in certain narrow circumstances. It says:

      (A) the court, upon motion of the Director of the Bureau of Prisons,
      or upon motion of the defendant after the defendant has fully
      exhausted all administrative rights to appeal a failure of the Bureau
      of Prisons to bring a motion on the defendant’s behalf or the lapse
      of 30 days from the receipt of such request by the warden of the
      defendant’s facility, whichever is earlier, may reduce the term of
      imprisonment (and may impose a term of probation or supervised
      release with or without conditions that does not exceed the unserved
      portion of the original term of imprisonment), after considering the
      factors set forth in section 3553(a) to the extent that they are
      applicable, if it finds that—

      (i) extraordinary and compelling reasons warrant such a reduction;
      or

      (ii) the defendant is at least 70 years of age, has served at least 30
      years in prison, pursuant to a sentence imposed under section
      3559(c), for the offense or offenses for which the defendant is
      currently imprisoned, and a determination has been made by the
      Director of the Bureau of Prisons that the defendant is not a danger
      to the safety of any other person or the community, as provided
      under section 3142(b);
                                         6

        Case 2:15-cr-00108-PP Filed 01/25/21 Page 6 of 16 Document 641
      And that such a reduction is consistent with applicable policy
      statements issued by the Sentencing Commission; . . . .

      The first part of that statute—section (c)(1)(A)—says that the Director of

the BOP may make a motion to the court, asking for a compassionate release

sentence reduction. The BOP has not done that here.

      In the alternative, the statute says that the defendant may make a

motion to the court after he has “fully exhausted all administrative rights to

appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s

behalf.” The defendant provided the letter from the warden denying his request

for a reduction in sentence 1, dkt. no. 608-1 at 6, as well as his August 8, 2020

letter request for reconsideration, dkt. no. 608-1 at 8-9. Probation confirms,

and the government agrees, that the defendant did ask the warden for a

compassionate release reduction and that the warden denied that request. See

Dkt. No. 124-1. The court concludes that the defendant has exhausted his

administrative remedies as the statute requires and will move on to the merits

of his motion.

      Section 3852(c)(1)(A)(ii) doesn’t apply to the defendant; he is not at least

seventy years old (he is thirty-nine), has not served at least ten years of his

sentence and the BOP has not determined that he is not a danger to the

community. So the only basis for the court to grant the defendant’s motion



1
 It appears that the defendant sought a sentence reduction from the warden of
Sandstone solely based on his claim that his mother could not care for his
children, and not on the basis of his own health condition. Dkt. No. 608-1 at 6,
8-9.
                                         7

        Case 2:15-cr-00108-PP Filed 01/25/21 Page 7 of 16 Document 641
would be §3582(c)(1)(A)(i)—if there were “extraordinary and compelling reasons”

that warranted a sentence reduction. The application note to U.S.S.G. §1B1.13

defines “extraordinary and compelling” reasons:

      (A)   Medical Condition of the Defendant.—

             (i)  The defendant is suffering from a terminal illness (i.e.,
      a serious and advanced illness with an end of life trajectory). A
      specific prognosis of life expectancy (i.e., a probability of death
      within a specific time period) is not required. Examples included
      metastatic solid-tumor cancer, amyotrophic lateral sclerosis (ALS),
      end-stage organ disease, and advanced dementia.

            (ii)   The defendant is—

                   (I)   suffering from a serious physical or medical
      condition,

                 (II)    suffering from a serious functional or cognitive
      impairment, or

                  (III) experiencing deteriorating physical or mental
      health because of the aging process,

      That substantially diminishes the ability of the defendant to provide
      selfcare within the environment of a correctional facility and from
      which he or she is not expected to recover.

      (B)     Age of the Defendant.—The defendant (i) is at least 65 years
      old; (ii) is experiencing a serious deterioration in physical or mental
      health because of the aging process; and (iii) has served at least 10
      years or 75% of his or her term of imprisonment, whichever is less.

      (C)   Family Circumstances.—

            (i)   The death or incapacitation of the caregiver of the
      defendant’s minor child or minor children.

             (ii)  The incapacitation of the defendant’s spouse or
      registered partner when the defendant would be the only available
      caregiver for the spouse or registered partner.

      (D)  Other Reasons.—As determined by the Director of the
      Bureau of Prisons, there exists in the defendant’s case an
                                        8

       Case 2:15-cr-00108-PP Filed 01/25/21 Page 8 of 16 Document 641
      extraordinary and compelling reason other than, or in combination
      with, the reasons described in subdivisions (A) through (C).

      The defendant does not fall into category (A)—he does not suffer from a

terminal illness or from any debilitating illness or condition that would make

him unable to care for himself and from which he is not expected to recover.

The defendant does not fall into category (B)—he is not at least sixty-five years

old and is not experiencing physiological deterioration due to the aging process.

      The defendant argues that he falls into category (C)—he alleges that the

caregiver of his minor children, his mother, is no longer able to care for them.

But the evidence the defendant has presented does not support that argument.

The defendant’s daughters are now nine and fifteen—while they are not old

enough to live on their own, they no longer are “small children.” The

defendant’s mother wrote to the court, and while she urges the court to release

her son, she does not indicate that she cannot care for her grandchildren. She

says it is difficult, and the court has no doubt that it is. But she does not say

she is incapacitated. Even the letters from the defendant’s mother’s health care

provider do not say that she is incapacitated or that she cannot care for her

grandchildren. The letters say that she feels that she cannot care for them as

she would like, or that she may not be able to care for them as she normally

would. Category (C) applies to defendants who have no one to take care of their

minor children. While the court understands that it is a burden to the

defendant’s mother to care for his daughters when she likely should be

spending most of her energy taking care of herself, the defendant is not in a

situation where he has no one to care for his adolescent and teen daughters.
                                         9

        Case 2:15-cr-00108-PP Filed 01/25/21 Page 9 of 16 Document 641
      So the court must analyze the defendant’s request under category (D)

and determine whether there are some other extraordinary or compelling

circumstances in this defendant’s particular case that warrant the

compassionate release reduction.

      The defendant indicates that he has asthma. In a bond study prepared in

June 2015 in connection with the defendant’s detention hearing, the defendant

made no mention of having asthma, indicating that he was not on medication

or under a doctor’s care. Dkt. No. 22 at 3. In the November 2016 presentence

investigation report, the defendant did not mention asthma, telling the

presentence writer that he had no history of chronic illnesses or medical

conditions. Dkt. No. 335 at ¶85. As for kidney issues, the presentence report

says nothing about surgeries for kidney issues. It does say that twice the

defendant was treated at Froedtert Hospital for kidney stones, but says nothing

about surgery or any other kidney conditions. Id. at ¶84. The BOP records

indicate that in December 2019, the defendant self-reported childhood onset

asthma, reporting that he had not used an inhaler “for about 3 years now.”

Dkt. No. 618 at 24.

      The Centers for Disease Control and Prevention indicate that “[p]eople

with moderate to severe asthma might be at higher risk of getting very sick

from COVID-19.” https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html?CDC_AA_refVal=https%

3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-ncov%2Fneed-extra-

precautions%2Fgroups-at-higher-risk.html. The American Academy of Allergy,


                                       10

       Case 2:15-cr-00108-PP Filed 01/25/21 Page 10 of 16 Document 641
Asthma and Immunology indicates that “currently there is no evidence of

increased infection rates in those with asthma,” and that “there are no

published data” to support the CDC’s determination that people with moderate

to severe asthma could be at greater risk for more severe disease.

https://www.aaaai.org/conditions-and-treatments/library/asthma-library/

covid-asthma.

      Even if there were data showing that people with moderate to severe

asthma were more likely to become severely ill if infected with COVID-19 than

those who do not have moderate to severe asthma, the defendant has not

described his asthma as either moderate or severe. He did not mention it in the

2015 bond study or the 2016 presentence investigation report and he told

prison medical staff in 2019 that he had not used an inhaler for three years.

With little to no medical evidence that the simple fact of having asthma makes

a person more vulnerable to infection or more vulnerable to severe illness if

infected, the fact that the defendant has asthma is not an extraordinary and

compelling reason for release.

      The defendant says that he has a body mass index of 33. The CDC

defines someone with a BMI of over 30 as obese and says adults who are obese

are at an increased risk of severe illness from the virus that causes COVID-19.

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-

with-medical-conditions.html#obesity. This appears to be because “[p]eople

with obesity are more likely that normal-weight people to have other diseases

that are independent risk factors for severe COVID-19, including heart disease,


                                       11

       Case 2:15-cr-00108-PP Filed 01/25/21 Page 11 of 16 Document 641
lung disease, and diabetes. They are also prone to metabolic syndrome, in

which blood sugar levels, fat levels, or both are unhealthy and blood pressure

may be high.” https://www.sciencemag.org/news/2020/09/why-covid-19-

more-deadly-people-obesity-even-if-theyre-young. The defendant’s medical

records do not indicate that he has other independent risk factors, such as

heart or lung disease, diabetes or high blood pressure. And as the government

notes, the defendant has been infected with COVID-19, and the fact of his

obesity did not result in severe illness (or any illness at all).

      The defendant notes that he tested positive for COVID, and the BOP

records show that on September 17, 2020, the defendant tested positive for

COVID-19. Dkt. No. 618 at 1. It appears that though the defendant was

isolated for ten days, he did not develop symptoms. Id. at 8-9. The defendant

says that someone on the Sandstone medical staff told him that he was likely

to get it again in ninety days. The court suspects the defendant may have

misinterpreted what he heard (or may have received misinformation). The

Centers for Disease Control state that they are aware that there are some

reports of people who have become re-infected, but indicate that there is “no

widely accepted definition of what constitutes SARS-CoV-2 reinfection . . . .”

https://www.cdc.gov/coronavirus/2019-ncov/php/invest-criteria.html. The

CDC say that “[s]ince August 2020, CDC has recommended against the need

for retesting persons with asymptomatic infection within 90 days of first SARS-

CoV-2 infection or illness because evidence to date suggests that reinfection

does not occur within this time window.” Id. The CDC suggest that


                                          12

       Case 2:15-cr-00108-PP Filed 01/25/21 Page 12 of 16 Document 641
asymptomatic people be tested ninety days or more after they were first

infected. Id. But studies have shown that “repeat infections are rare;” in a

study of about 6,600 United Kingdom healthcare workers who already had

been ill with COVID-19, fewer than 1% got infected again. https://www.nature.

com/articles/d41586-021-00071-6. The court suspects that the medical staff

member may have been telling the defendant, not that he was likely to be get

infected again after ninety days, but that might need to be tested again after

ninety days. The defendant’s concern that he could become re-infected is not

an extraordinary or compelling reason for release.

      As of January 25, 2021, FCI Sandstone reported zero COVID-positive

inmates and five COVID-positive staff, with 713 recovered inmates, forty-seven

recovered staff and one inmate death. https://www.bop.gov/coronavirus

(under “Full breakdown and additional details . . .”). This indicates that while

Sandstone had a significant outbreak at one time, the facility has the virus

situation under control for the moment. That may change. But the court also

notes that there are now vaccines for this virus, two of which are starting to be

administered. While there is no guarantee there will not be another outbreak at

Sandstone, it appears the defendant would be less likely to contract it after

having had it once and over the next several months, there is hope that he and

his fellow inmates may be vaccinated.

      Even if the defendant could show that his health or his family situation

constituted extraordinary and compelling reasons for the court to drastically

reduce his sentence, the court still would have to consider the factors under 18


                                        13

       Case 2:15-cr-00108-PP Filed 01/25/21 Page 13 of 16 Document 641
U.S.C. §3553(a)—the nature and circumstances of the offense and the history

and characteristics of the defendant; the need for punishment, deterrence and

protection of the public; and the need to avoid unwarranted sentencing

disparities. At least thirteen informants described the defendant as a large-

scale supplier of cocaine for the Atkinson (ATK) and Hampton (HPT) street

crews. Dkt. No. 220 at 18. Some indicated that he was obtaining kilogram

quantities of cocaine from a source in Rockford, Illinois and using couriers to

assist in bringing the drugs to Milwaukee. Id. at 18-19. The government

conservatively estimated that the defendant was responsible for the

distribution of at least fifteen kilograms of cocaine. Id. at 20. One of the

informants captured a photo of two guns in the defendant’s apartment. Dkt.

No. 335 at ¶20. A law enforcement search of that apartment revealed a .22-

caliber Derringer pistol in the kitchen. Id. at ¶22. The defendant’s drug-dealing

activities involved several loosely-affiliated smaller groups (who often were

conducting their own deals) and went on for several years. There was a need for

the sentence the court imposed to punish the defendant for his behavior and

for the sentence to deter him from criminal activity in the future.

      The defendant’s Sentencing Guideline range was 151-188 months—

twelve years and seven months to fifteen years and eight months. Dkt. No. 517

at 1. The court sentenced him to only seventy-two months—six years, less than

half the low end of the guideline range. His co-defendant Devon Thomas also

received seventy-two months, and there was less evidence against Thomas than

against the defendant. Another much less culpable defendant, Terrence


                                         14

       Case 2:15-cr-00108-PP Filed 01/25/21 Page 14 of 16 Document 641
Jamison, received thirty-eight months in custody; if the court were to grant the

defendant’s motion, the defendant would serve less time than a much less

culpable co-defendant. For the court to reduce the defendant’s sentence further

would create an unwarranted disparity, particularly given the lack of risk

factors for severe illness if infected.

        This is not to say that there are not positive things in the defendant’s

history since sentencing. He has participated in several programs to try to

better his situation. He participated in the Residential Drug Abuse Program

(RDAP) and, according to some notes the defendant provided, made progress.

Dkt. No. 608-1 at 1. The letters of support the defendant has provided show

that he has a strong network of people committed to seeing him succeed when

he is released. His own letter to the court shows his comprehension of the fact

that he was living a double life, being a good son and father and coach while

engaging in the drug trade unbeknownst to those who loved and needed him

most.

        The court does not mean to trivialize the defendant’s concerns about

COVID-19. The court has heard from many, many inmates in the last ten

months, terrified of contracting the virus. It has heard from inmates worried

about their families and friends. It has heard from inmates who report that

they cannot practice social distancing, do not have masks, cannot wash their

hands frequently, have no access to hand sanitizer. It is much harder for

inmates to take the precautions that public health experts advise all of us to




                                          15

         Case 2:15-cr-00108-PP Filed 01/25/21 Page 15 of 16 Document 641
take to avoid the spread of this dangerous virus. The court understands why

the defendant seeks compassionate release.

       But the defendant, unlike many others, does not suffer from severe

underlying health conditions that make him more vulnerable to severe illness if

infected. He has been infected and did not become ill. He is in a facility that, for

now, has the virus under control. He has someone to take care of his children

(even though it is a heavy burden on her). The defendant has not demonstrated

the extraordinary and compelling circumstances that would justify the

sentence reduction he requests.

       The court DENIES the defendant’s motion to appoint counsel. Dkt. No.

607.

       The court DENIES the defendant’s motion for compassionate release.

Dkt. No. 608.

       Dated in Milwaukee, Wisconsin this 25th day of January, 2021.

                                      BY THE COURT:


                                      __________________________________
                                      HON. PAMELA PEPPER
                                      Chief United States District Judge




                                         16

       Case 2:15-cr-00108-PP Filed 01/25/21 Page 16 of 16 Document 641
